H. T. Kellogg, J.:
The claimant sustained an injury to his right eye which made its removal by operation necessary. Simultaneously with the operation the sight of the left eye became affected, and is now almost wholly lost. No injury appears to have been done to the eyeball, the optic nerve, or any physical thing constituting a part of the organ of sight. Yet distinguished physicians are agreed that the claimant is not simulating blindness, and in fact does not see. Dr. Neustaedter, chief neurologist of Bellevue Hospital, who was paid for his services as a witness by the employer, stated: “ He cannot see at all.” He diagnosed the trouble as “ traumatic neurosis ” or “ hysterical blindness,” and said: “ This psychic shock, the surgical operation which produced the shock, was the primary means of producing that hysterical blindness.” It is not important that the claimant has an uninjured physical equipment with which he should but cannot see. After all a man sees with his brain, not with his eyeball or his optic nerve, and if an operation *14perforrhed upon an eye so affects the mind, the nerves, or even the imagination, that a man genuinely loses vision with his other eye, then the faculty of sight has been more directly attacked than when assailed through the mechanical contrivances by which it functions. The Workmen’s Compensation Law in section 10 provides that “ Every employer * * * shall pay or provide * * * .compensation * * * for the disability or death of his employee resulting from an accidental personal injury.” AH the consequential results of an accidental injury are thus made compensable. The operation of this section is not in the least limited by the provision of se'ction 3, subdivision 7, which merely makes certain that conditions consequent upon disease following accidental injury shall be regarded as themselves the consequence of such injury. This was perhaps a necessary provision for the reason that, strictly speaking, disease is never caused by injury, but is merely provided with opportunity thereby. If an injury requires an operation, and the operation deranges the mind or nerves, clearly disabilities resulting from the derangement result from the injury. In negligence cases involving railroad disasters nothing is more common than recoveries for nervous and hysterical disorders due to shock. If a neurosthenic condition consequent upon accidental injury is compensable, as it clearly is, then surely a disorder such as hysterical blindness, which forms a constituent part of that condition, must also be compensable. The award should be affirmed.
All concur, except Woodward, J., dissenting, with an opinion in which Kiley, J., concurs.